                Case 18-31502-lkg           Doc 12                    Filed 10/18/18                               Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS



IN RE:                                                                                                         In Proceedings
                                                                                                               Under Chapter 13
CURTIS R. SIMSHAUSER
REBECCA A. SIMSHAUSER
                                                                                                               Case No. 18-31502
               Debtor(s).

                                                       ORDER

        This matter is before the court pursuant to a Motion for Continuation of the Automatic
Stay, filed by the debtor(s). The automatic stay as it applies to all creditors in this case is hereby
extended until further order by this Court.

         Any objections to the extension of the automatic stay in this matter must be filed within
fourteen (14) days of this Order. Any objections filed within that time period will be heard on
November 8, 2018, at 9:00 a.m., in the U.S. Bankruptcy Court, 750 Missouri Avenue, East St. Louis,
Illinois 62201.


ENTERED: October 18, 2018
                                                          /s/ Laura K. Grandy                                                                          27
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE
